Citation Nr: 1041310	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation for major 
depressive disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than October 17, 
2002, for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for major depressive 
disorder, and assigned a 10 percent evaluation from January 17, 
1992, and increased the evaluation to 30 percent from May 30, 
1995. 

The issue of entitlement to an earlier effective date for the 
award of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  For the period prior to August 11, 2003, the Veteran's 
psychiatric disability produced definite industrial impairment.  
The preponderance of the evidence does not show that the 
Veteran's psychiatric disability considerably impaired his 
ability to establish or maintain effective or favorable 
relationships with people or that his psychiatric disability 
produced occupational and social impairment with reduced 
reliability and productivity.

2.  For the period beginning on August 11, 2003, the Veteran's 
major depressive disorder produced severe impairment of his 
ability to establish and maintain effective or favorable 
relationships with people.  There is no evidence showing that the 
Veteran is in virtual isolation in the community, that he has 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities.  The 
evidence also does not demonstrate that the Veteran is 
demonstrably unable to obtain or retain employment solely on 
account of his psychiatric disability or that such disability 
produces total social and occupational impairment.  

3.  The Veteran has not submitted evidence tending to show that 
his service-connected psychiatric disability requires frequent 
hospitalization, is unusual, or causes marked interference with 
employment.


CONCLUSIONS OF LAW

1.  For the period prior to August 11, 2003, the criteria for a 
30 percent evaluation, but no higher, for major depressive 
disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 4.132, 
Diagnostic Code 9434 (in effect prior to and after November 7, 
1996).

2.  For the period beginning on August 11, 2003, the criteria for 
a 70 percent evaluation, but no higher, for major depressive 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 4.132, 
Diagnostic Code 9434 (in effect prior to and after November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection for a 
psychiatric disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records, VA medical evidence, private medical 
evidence, and records from the Social Security Administration 
(SSA) have been associated with the claims file, and all 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

II.  Background

The Veteran was awarded SSA disability benefits, in part, due to 
chronic venous insufficiency with stasis and ulceration of the 
right leg.  See May 1982 SSA decision.  Service connection for 
varicose veins in the right leg has been in effect since 1971.  

On March 2, 1990, the RO received a February 1990 statement 
written by a private physician, Dr. R.P.S., who reportedly 
treated the Veteran for 15 years.  He further stated that the 
Veteran's varicosities in his right lower extremity led to 
problems in his low back and hips, which has led to moderately 
severe depression and anxiety.  

On August 1990 VA psychiatric examination, the Veteran was neatly 
dressed, cooperative, and friendly.  His mental activity was 
good, as was his stream of talk.  The examiner noted that the 
Veteran was objectively, moderately depressed, and noted that he 
had preoccupations with his physical problems, his constant pain, 
and his difficulty making ends meet.  Sensorium was good.  
Diagnosis was adjustment disorder with depressed mood.  Social 
disability was noted as moderate.

On January 17, 1992, VA psychiatric examination, the Veteran 
complained of feeling depressed.  He felt that people looked down 
on him because, while he appears to be a healthy man who should 
be able to work, his venous insufficiency prevents him from 
working.  The examiner diagnosed the Veteran with a "dysthymic 
disorder with agitation attributable to the capacity caused by 
his venous insufficiency which apparently he developed while in 
the Army."  The examiner further stated that the Veteran remains 
physically disabled and that his social disability is rated as 
"severe."

A psychiatric assessment report dated in October 1994 reflects 
that the Veteran sought medical assistance from Dr. P.A.L., a 
private physician, on account of his depression.  The Veteran was 
described as a well-spoken, obviously intelligent person who has 
a history consistent with having been well motivated for an 
extended period of time.  Despite the Veteran's best efforts, 
however, Dr. P.A.L. stated that the Veteran has been unable to 
further his career because of severe medical problems.  It was 
noted that the Veteran walked gingerly and appeared to be in 
relatively chronic mild to moderate pain.  His affect was not 
particularly depressed but his report of symptoms was consistent 
with a clinically significant psychiatric problem.  Diagnostic 
impression was major depression, moderate, recurrent, and without 
psychosis.  GAF score was 55 to 60.  Antidepressants were 
recommended.  Follow-up treatment notes from November 1994 to 
August 1995 are of record.

On May 30, 1995, VA psychiatric examination, the Veteran's mental 
status was described as alert and cooperative.  The examiner 
noted that the Veteran seemed depressed, dejected, and sad.  He 
related fairly well.  Psychotic behavior was not observed.  The 
Veteran denied hallucinations, delusions, as well as homicidal 
and suicidal ideations.  He frequently felt guilty and wanted to 
give up.  He was oriented with a good memory and seemed to have 
an average IQ.  He was able to draw a good picture of a clock, 
and answered simple questions fairly well.  The examiner stated 
that the Veteran seemed to be more depressed than he was when 
seen in January 1992.  Axis I diagnosis was major depression.  

According to an October 1995 letter, Dr. P.A.L. opined that the 
Veteran's psychological problems are directly related to his 
disability and as it appears that this disability actually began 
while serving in the military, it could be considered true that 
there is a direct connection between his psychiatric problems and 
the injury which he sustained while serving in the military.

According to an October 1996 letter, Dr. P.A.L indicated that the 
Veteran was being seen every six months for the treatment of his 
depression.  The Veteran reported that the medication prescribed 
was helpful in moderating his symptoms of depression, although 
his disturbance of mood typically intensified in the context of 
stress.  Dr. P.A.L. opined that if the Veteran is able to obtain 
assistance from the VA his overall psychiatric and physical 
condition is likely to improve.
On August 1997 VA examination, the Veteran was oriented, alert, 
and verbal.  He denied any hallucinations.  He reported being a 
little paranoid at times but denied any homicidal ideation.  The 
examiner indicated that the Veteran had a sense of hopelessness 
and helplessness about him.  Axis I diagnosis was depressive 
disorder, not otherwise specified.  Occasional suicidal ideations 
were noted.  GAF score was 60.  The examiner did not believe that 
the Veteran's depression was totally caused by his varicose 
veins, but felt that his depression has been worsened by the 
condition.

On August 2003 VA examination, the Veteran reported persistent 
sleep impairment, some short term memory loss and some suicidal 
ideations.  He was well dressed, well groomed, mentally intact, 
and cooperative with good social skills.  He was also described 
as articulate and verbal.  On examination, he was well oriented 
as to time, place, person, and situation.  His affect was 
spontaneous and his reasoning was good.  He exhibited no 
psychomotor agitation.  He was calm and not hyperactive.  His 
verbal comprehension was excellent.  He could remember six digits 
forward and backward.  His long term memory was within normal 
limits.  There was no evidence of obsessional or ritualistic 
behavior. The rate and flow of his speech was logical coherent, 
and relevant.  He endorsed persistent anxiety and stress as well 
as depression and a depressed mood.  There was no indication of 
poor impulse control.  Axis I diagnosis was mood disorder due to 
general medical condition with major depressive like episode was 
well as mixed features, and major depressive disorder, severe and 
recurrent without psychosis.  GAF score was 55.

III.  Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 4.3 (2010).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran has appealed the initial rating 
assigned for major depressive disorder, for which a 10 percent 
evaluation was assigned from January 17, 1992, as well as a 30 
percent evaluation from May 30, 1995.

Because the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also, Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of this appeal, the criteria for evaluating 
mental disorders were revised effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996).  The VA General Counsel has 
held that where a law or regulation changes during the pendency 
of a claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9434.  Under 
those criteria, a 10 percent evaluation was warranted for 
psychiatric disability with emotional tension or other evidence 
of anxiety productive of mild social and industrial impairment. A 
30 percent evaluation was warranted for psychiatric disability 
when evidenced by definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as to 
produce definite industrial impairment.  To warrant a 50 percent 
evaluation, the Veteran must demonstrate that his ability to 
establish or maintain effective or favorable relationships with 
people is considerably impaired.  To warrant a 70 percent 
evaluation, there must be a severe impairment of the Veteran's 
ability to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms must be 
of such a degree and persistence that the Veteran's ability to 
obtain or retain employment is severely impaired.  A 100 percent 
evaluation may be assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to result 
in virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
Veteran must be demonstrably unable to obtain or retain 
employment.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States Court 
of Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and it invited the Board to 
"construe" the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" for its 
decision.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
"has more than moderate but less than rather large."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 2002).

Effective November 7, 1996, the revised criteria for rating 
mental disorder are set forth at 38 C.F.R. § 4.130.  
Specifically, under the revised Diagnostic Code 9434, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., Richard 
v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

IV.  Analysis

The Veteran asserts that his psychiatric disability is worse than 
contemplated by the currently assigned evaluations.  In written 
argument received in April 2008, the Veteran's representative 
asserted that a 100 percent schedular evaluation under the former 
rating criteria for mental disability should be assigned.

As indicated, the RO assigned a 10 percent evaluation from 
January 1992, and a 30 percent evaluation from May 1995.  
However, the Board has applied the relevant evidence to the 
applicable rating criteria and finds that the evidence supports 
the criteria for a 30 percent evaluation under the former 
Diagnostic Code 9434 from March 2, 1990, the date of the original 
claim.  To warrant a 30 percent evaluation under the former 
criteria, a psychiatric disability must be evidenced by definite 
impairment in the ability to establish or maintain effective and 
wholesome relationships with people.  Although the term 
"definite" was not defined by the regulation, the General 
Counsel of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large." VAOGCPREC 9-
93.  In support of the Veteran's service connection claim for a 
psychiatric disability, he submitted a February 1990 statement in 
which Dr. R.P.S. essentially indicated that the Veteran's service 
connected varicose veins led to moderately severe depression and 
anxiety.  The Board finds that Dr. R.P.S.'s characterization of 
the Veteran's psychiatric disability as moderately severe 
corresponds to a disability picture of "moderately large" 
social and industrial impairment.  As such, a 30 percent 
evaluation is warranted as of the date of the original claim.  

However, for the period prior to August 11, 2003, the Board finds 
that an evaluation in excess of 30 percent is not warranted under 
either the former or current rating criteria for the period.  
Taken as a whole, the facts in the record do not correspond to a 
disability picture of social and industrial impairment which is 
considerably impaired or ""rather large."  And while there is 
evidence of disturbances of mood and motivation, and difficulty 
maintaining effective work relationships, there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; or impaired abstract thinking to warrant a 
higher evaluation under the current rating criteria.  Dr. P.A.L., 
in October 1994, noted that the Veteran's affect was not 
particularly depressed, and described his major depression as 
moderate, in nature.  According to Dr. P.A.L.'s October 1996 
letter, the Veteran reported that the medication prescribed was 
helpful in moderating his symptoms of depression.  And while the 
Veteran reported insomnia, depressed mood, and occasional 
suicidal ideation in August 1997, the disability picture does not 
suggest considerable social and industrial impairment, or 
occupational and social impairment with reduced reliability and 
productivity.  Moreover, the Board notes that the Veteran's GAF 
score during the applicable time period has been no worse than 
55, which denotes only moderate symptoms or moderate difficulty 
in social, occupational, or school functioning. 

The Board concludes that, as of August 11, 2003, the Veteran's 
psychiatric disability picture more closely produces severe 
impairment of his ability to establish and maintain effective or 
favorable relationships with people, such that the criteria for a 
70 percent evaluation under the former rating criteria are met.  
In this regard, during the August 11, 2003 VA examination, the 
Veteran reported short term memory loss, sleep impairment, and 
suicidal ideations.  Although the examiner assigned a GAF score 
of 55, which, as noted, is indicative of moderate symptoms, he 
also concluded that the Veteran experiences significant 
depression and anxiety, and characterized his major depressive 
disorder as severe.  Moreover, the examiner indicated that the 
Veteran was trying to present an overall good impression but that 
his breaking down in tears during the interview reflects the 
extent to which he is experiencing distress.  Based on the 
foregoing, the Board finds that a 70 percent evaluation under the 
former rating criteria for major depressive disorder is 
warranted, effective August 11, 2003.

A 100 percent evaluation is not warranted as there is no evidence 
showing that the Veteran is in virtual isolation in the 
community, that he has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with disturbed 
thought; or behavioral processes associated with almost all daily 
activities.  The evidence also does not demonstrate that the 
Veteran is demonstrably unable to obtain or retain employment 
solely on account of his psychiatric disability or that such 
disability produces total social and occupational impairment.    
On August 2003 VA examination, the Veteran was calm and 
cooperative with good social skills.  His verbal comprehension 
was excellent and his long term memory was within normal limits.  
There was no evidence of obsessional or ritualistic behavior or 
poor impulse control.  A 100 percent evaluation is therefore not 
warranted under either the former or current criteria for rating 
psychiatric disabilities.  The Board notes however that the 
Veteran is already in receipt of a TDIU.  

V.  Extraschedular evaluation

In the Board's adjudication of the Veteran's increased rating 
claim, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the Veteran. Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director of Compensation and Pension 
Service for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted. Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the record does not show that the service-connected 
psychiatric disability has resulted in marked interference with 
Veteran's earning capacity or employment beyond that interference 
contemplated by the assigned evaluation.  The record does not 
show that his psychiatric disability resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  

The Board notes that the schedular criteria, in general, are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1. 
The assigned evaluation adequately compensates the Veteran for 
the nature and extent of severity of his psychiatric disability.  
There is nothing in the record to distinguish his case from the 
cases of numerous other Veterans who are subject to the schedular 
rating criteria for the same disability.  Therefore, in the 
absence of exceptional factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 


ORDER

For the period prior to August 11, 2003, the criteria for the 
assignment of a 30 percent evaluation, but no higher, for the 
Veteran's psychiatric disability were met subject to the laws and 
regulations governing monetary benefits.

For the period beginning on August 11, 2003, the criteria for the 
assignment of a 70 percent evaluation, but no higher, for the 
Veteran's psychiatric disability are met,  subject to the laws 
and regulations governing monetary benefits.


REMAND

In the September 2003 rating decision on appeal here, the RO also 
awarded entitlement to a TDIU, effective October 17, 2002.  
According to a notice of disagreement received in July 2004, the 
Veteran expressed disagreement with the assigned effective date 
for his award of the TDIU.  The increase in disability evaluation 
granted herein may affect the effective date of the award of the 
TDIU, nevertheless, the RO has not issued the Veteran a statement 
of the case (SOC) that addresses an earlier effective date for 
such award, therefore a remand is necessary to correct this 
procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2010), Manlincon v. West, 12 Vet. App. 
238 (1999).  
Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of 
entitlement to an earlier effective date 
for the award of a TDIU.  The Veteran is 
hereby notified that, following the receipt 
of the SOC concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should this issue be 
returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


